DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

2. Claims 1-20 are allowed.

3. The following is an Examiner's reason for allowance.

4. Regarding claim 1 (method), 9 (apparatus) and 13 (system) the following is an Examiner's Statement of Reasons for Allowance. The closest prior art is Hamano et al. (5074631). Regarding claim 1, Hamano discloses a method comprising: communicating first electrical signals ; (optical modulator  receiving electrical signals DV1 and DV2, see figure 9, (Equivalent to Applicant’s figure 3) along waveguides of an optical modulator; to modulate optical signals in the waveguides; (optical modulator with waveguide 21, 22  for modulating received optical signal, see figure 9, (Equivalent to Applicant’s figure 3). (Applicant’s figure 3 and Hamano's figure 9 are reproduced below).




  However regarding claim 9, the prior art of record fails to disclose a first diode arranged on the first optical waveguide that is controlled by a first pair of diode drivers; a second diode arranged on the second optical waveguide that is controlled by a second pair of diode drivers; and a domain splitter configured to generate separate voltage domains for each of the diode drivers of the first pair and the second pair.

       However regarding claim 13, the prior art of record fails to disclose domain splitters; generate second electrical signals in at least two voltage domains via the domain splitters; and drive diodes with the second electrical signals generated in the at least two voltage domains to modulate optical signals in the waveguides.



    PNG
    media_image1.png
    418
    673
    media_image1.png
    Greyscale


Applicant’s figure 3


    PNG
    media_image2.png
    449
    717
    media_image2.png
    Greyscale

Hamano's figure 9


The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.

    Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.


a. Ormond et al. (US 4107618) discloses a single input signal applied to the amplifiers such that input signal adds or subtracts from the amplified reference voltage and appears as two independent signals out of phase with each other, see figure 1.


    PNG
    media_image3.png
    478
    566
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    427
    832
    media_image4.png
    Greyscale




c. Bell et al. (US 6970152) discloses an amplifier where the voltage range for the upper and lower amplifier is divided into half (Vdd to Vcom and Vcom to Vss), see figure 2. 


    PNG
    media_image5.png
    614
    732
    media_image5.png
    Greyscale


d. Analui et al (A Fully integrated 20-Gb/s Optoelectronic Transceiver Implemented in a Standard 0.13μm CMOS SOI technology – 2006 attached) discloses modulator driver circuit consisting of three stage differential pre driver operating from 1.5V supply followed by a 50Ω output stage, see figure 9.


    PNG
    media_image6.png
    524
    1060
    media_image6.png
    Greyscale



e. Qi et al (Co-design and Demonstration of 25-Gb/s Silicon-photonic MAch-Zehnder Modulator with a CMOS-based high-swing driver – 2016 attached) discloses driving schemes of MZM transmitters using a single ended drive, differential drive, differential drive with shared bias and dual differential drive, see figures 2a, 2b, 2c and 2d.


    PNG
    media_image6.png
    524
    1060
    media_image6.png
    Greyscale



f. Patel et al (Frequency response of dual drive silicon photonics modulators with coupling between electrodes- 2018 attached) discloses series push pull modulator and dual drive modulator, see figure 1a, 1b.


    PNG
    media_image7.png
    154
    901
    media_image7.png
    Greyscale









    PNG
    media_image8.png
    488
    582
    media_image8.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636